                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    HAPCO
                          Plaintiff,
           v.
                                                            Civil Action No. 2:20-cv-3300
    City of Philadelphia and
    The Honorable James Kenney

                          Defendants,

           and

    Tenant Union Representative Network and
    Philadelphia Unemployment Project

                          Defendant-
                          Intervenors.




  DEFENDANT-INTERVENORS’ JOINDER IN DEFENDANTS’ MOTION TO DISMISS

       Defendant-Intervenors Tenant Union Representative Network (TURN) and the Philadelphia

Unemployment Project (PUP), through below-signed counsel, hereby JOIN in the Motion to Dismiss

filed this day by the Defendants City of Philadelphia and Mayor Jim Kenney.


       Respectfully submitted,

/s/Rachel Garland                                    /s/ Irv Ackelsberg
Rachel Garland                                       Irv Ackelsberg
Osarugue Osa-Edoh                                    Howard Langer
Oraneet Shikmah Orevi                                David Nagdeman
George Gould                                         Langer, Grogan and Diver, P.C.
Community Legal Services                             1717 Arch Street, Suite 4020
1424 Chestnut Street, 5th Floor                      Philadelphia, PA 19103
Philadelphia, PA 19102                               iackelsberg@langergrogan.com
Rgarland@clsphila.org                                hlanger@langergrogan.com
Telephone: 215-981-3778                              dnagdeman@langergrogan.com
                                                     Telephone: 215-320-5701
Counsel for Defendant-Intervenors
Dated: August 28, 2020
                                                 1
                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    HAPCO

                          Plaintiff,
           v.                                                    Civil Action No. 2:20-cv-
                                                                 3300
    City of Philadelphia and
    The Honorable James Kenney

                          Defendants,

           and

    Tenant Union Representative Network and
    Philadelphia Unemployment Project

                          Defendant-
                          Intervenors.


                                   CERTIFICATE OF SERVICE

       I, Rachel Garland, certify that on August 28, 2020, that I served Defendant- Intervenors’

Joinder in Defendants’ Motion to Dismiss on all counsel of record for Plaintiff and Defendants, via

ECF.


       Respectfully submitted,

 /s/Rachel Garland
 Rachel Garland
 Community Legal Services
 1424 Chestnut Street
 Philadelphia, PA 19102
 rgarland@clsphila.org
 Telephone: 215-981-3778

 Counsel for Defendant-Intervenors

 Dated: August 28, 2020
